DETAILED ACTION
Status of Application
Receipt of the Request for continued examination filed 1/15/2021, as well as the Claim set and Applicant’s Arguments/Remarks, all filed 1/15/2021, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn. 
	Claims 5-7 and 22-44 are cancelled.
Claims 1-4 and 8-21 are pending and included in the prosecution.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
	Applicant’s arguments (pages 5-11, filed 1/15/2021) regarding the previous rejections under 35 U.S.C. 103 have been fully considered but are moot as examiner is now relying on the teachings from Wironen et al. (US 20030104026A1) in view of Griffey et al. (US 20050159822 A1) as the new primary rejection under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 8-13, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wironen et al. (US 20030104026A1) hereinafter Wironen in view of Griffey et al. (US 20050159822 A1) hereinafter Griffey.
 	Wironen is drawn towards injectable, biocompatible compositions, comprising a combination of particulate, processed tissue and a carrier; specifically, comprising acellular, pulverized dermis combined with hyaluronic acid as glycosaminoglycan (abstract and claims 1-11, 16, 19-28, 49 and 50).
 	Regarding claims 1, 3, 8-13 and 20, Wironen discloses biomaterial composition comprising a combination of processed tissue and a carrier. The processed tissue is in particulate form. The term “tissue” as used herein includes dermis and adipose tissue. The composition is preferably flowable and thermoplastic, and has increased retention in the body, while possessing a decreased rate of rejection. The subject invention also pertains to kits comprising a container freeze-dried, pulverized tissue (preferably dermis) and a container of a rehydrating fluid [0004].
 	Wironen discloses the composition comprising pulverized, acellular human tissue and a carrier, preferably glycosaminoglycans. The tissue may comprise a combination of particles [0006], with hyaluronic acid or salts thereof (HA) as carrier provided as an aqueous solution, comprising about 0.01 percent to about 10 percent, by weight (0.01-10 % by weight is 0.01-10g/100ml which converts to 10mg-10,000mg/100ml or 1mg-1,000mg/ml which overlaps with the concentration of 2 to 18 mg/ml hyaluronic acid) [0009]. 

 	However, Griffey is drawn to particulate acellular tissue matrix (abstract and claims 1-33).
 	Griffey discloses the particulate acellular tissue matrix can be suspended in a suitable carrying agent and thereby is made suitable for delivery through hypodermic needle injection [0017].
 	Griffey discloses the rehydrated acellular tissue matrix may be resuspended in any suitable pharmaceutically compatible carrier [0053].
 	Griffey discloses injection of particulate acellular tissue matrix: A sample of the dry cryofractured particulate acellular tissue matrix was rehydrated and resuspended at a concentration of about 50 mg of particulate material per milliliter. The suspension was drawn into 1 cc tuberculin syringes [0054; 0056].
 	The teaching of hyaluronic acid as carrier provided as an aqueous solution, comprising about 0.01 percent to about 10 percent, by weight (0.01-10 % by weight is 0.01-10g/100ml which converts to 10mg-10,000mg/100ml or 1mg-1,000mg/ml which overlaps with the concentration of 2 to 18 mg/ml hyaluronic acid) (Wironen: [0009]) and concentration of the particulate acellular tissue matrix in the composition of 50 mg of particulate material per milliliter (which overlaps with the range of 15-143 mg/mL) (Griffey: [0054; 0056]), together provide a ratio of tissue matrix to carrier from 1:9 to 19:1.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition with hyaluronic acid as carrier as taught by Wironen, with the concentration of acellular dermis, as taught by Griffey, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Griffey discloses the particulate acellular tissue matrix can be suspended in a suitable carrying agent and thereby is made suitable for delivery through hypodermic needle injection [0017], and particularly tuberculin syringes [0054; 0056]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Wironen and Griffey, by applying a known technique to a known product ready for improvement to yield predictable results.
 	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	Regarding claims 4 and 21, Wironen discloses the tissue particulate and the carrier are contained in individual syringes and immediately prior to use, the syringes are connected and the contents of each are mixed back and forth [0008], with hyaluronic acid or salts thereof (HA) as carrier provided as an aqueous solution [0009], and discloses the carrier comprises about 10 to about 30 percent, by weight, of said composition (20mg/ml is 20 percent by weight, which is in the range of 10 to 30 percent as taught) (claim 4).
.

Claims 1-4, 8-13, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wironen et al. (US 20030104026A1) hereinafter Wironen in view of Griffey et al. (US 20050159822 A1) hereinafter Griffey and further in view of Fermanian et al. (US 2013/0122068 A1) hereinafter Fermanian.
 	The teachings of Wironen and Griffey are disclosed above.
 	Regarding claims 2 and 19, Wironen in view of Griffey does not explicitly disclose wherein the hyaluronic acid based material is a cross-linked hyaluronic acid.
	However, Fermanian is drawn to a composition comprising cross-linked hyaluronic acid (abstract and claims 1-15).
 	Fermanian discloses a gel composition comprising at least 5% hyaluronic acid, wherein the hyaluronic acid is substantially cross-linked. Also encompassed are compositions comprising cross-linked hyaluronic acid, further comprising a binder, such as noncross-linked hyaluronic acid [0009].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as taught by Wironen in view of Griffey, such that the hyaluronic acid based material is a cross-linked hyaluronic acid, as taught by Fermanian, and arrive at the instant invention.
.
	
Claims 1, 3, 4, 8-13, 17, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wironen et al. (US 20030104026A1) hereinafter Wironen in view of Griffey et al. (US 20050159822 A1) hereinafter Griffey and further in view of Owens et al. (US 2013/0280223 A1) hereinafter Owens.
 	The teachings of Wironen and Griffey are disclosed above.
 	Regarding claim 17, Wironen in view of Griffey does not explicitly disclose the presence of seed cells intermixed with the carrier and particles.
	However, Owens discloses the tissue treatment product can comprise a scaffold derived from hyaluronic acid and the acellular matrix of a decellularized tissue [0031]
 	Owens discloses after the natural or artificial scaffold of a tissue treatment product is formed, viable cells may be seeded in the matrix [0068].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as taught by Wironen in view of Griffey, to comprise the presence of seed cells, as taught by Owens, and arrive at the instant invention.
.

Claims 1, 3, 4, 8-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wironen et al. (US 20030104026A1) hereinafter Wironen in view of Griffey et al. (US 20050159822 A1) hereinafter Griffey and further in view of Detamore et al. (US 20160235892 A1) hereinafter Detamore.
 	The teachings of Wironen and Griffey are disclosed above.
 	Regarding claim 14, Wironen discloses the tissue particulate with hyaluronic acid or salts thereof (HA) as carrier provided as an aqueous solution (slurry) [0008-0009]. 	Wironen in view of Griffey does not explicitly disclose wherein the carrier and tissue matrix particles are mixed to form a slurry with about 1.5-14.25% solid content.
	However, Detamore is drawn to a composition comprising a decellularized tissue powder in methacrylated hyaluronic acid as hydrogel (abstract and claims 1-8).
 	Detamore discloses the slightly solubilized decellularized powder particulates are the solid portion of the solubilized tissue powder solution ranging from between about 10 w/v % and about 90 w/v %, and Methacrylated Hyaluronic Acid (MeHA) ranging from between about 10 w/v % and about 90 w/v % (encompasses from about 1.5% to about 14.25% solid content) [0012]. 

	One of ordinary skill in the art would have been motivated to do so because Detamore discloses the hydrogel in the hyaline tissue hydrogel comprises Methacrylated Hyaluronic Acid (MeHA) such that the tissue hydrogel as provided exhibits excellent ability in molding into desirable three dimensional shapes [0011]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Wironen, Griffey and Detamore, by applying a known technique to a known product ready for improvement to yield predictable results.
 	Regarding claims 15-16, Wironen in view of Griffey and Detamore discloses the composition of claim 14, and one having ordinary skill in the art would reasonably expect the composition would intrinsically possess the properties of a G” value at 5 Hz that is less than 600 Pa and less than 500 Pa. Detamore discloses the shear stress and viscosity (G” value of rheology) were measured over a shear rate sweep of 0.01-100 s-1 using an AR-G2 rheometer [0123], wherein the Methacrylated Hyaluronic Acid (MeHA) and tissue hydrogel has a yield stress of at least 100 Pa (G" less than 600 Pa, less than 500 Pa) (claim 5; [0011]). 

Conclusion
	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615